FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

 

Reference is made to that certain Stock Purchase Agreement (the “Agreement”)
dated as of October 18, 2011 by and among Nevada Gold & Casinos, Inc., a Nevada
corporation (“Nevada Gold”), NG South Dakota, LLC, a South Dakota limited
liability company and a wholly-owned subsidiary of Nevada Gold (the
“Purchaser”), A.G. Trucano, Son & Grandsons, Inc., a South Dakota corporation
(the “Corporation”), and each of the stockholders of the Corporation listed in
Exhibit A to the Agreement and signatories thereto (each a “Seller” and,
collectively, the “Sellers”).

 

WHEREAS, the parties desire to amend the Agreement as set forth in this First
Amendment to Stock Purchase Agreement (this “First Amendment”) dated as of
January 27, 2012.

 

NOW, THEREFORE, in consideration of the premises and upon the terms and subject
to the conditions set forth herein, the parties hereby agree to amend the
Agreement as follows:

 

1. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

2. The first sentence of Section 3.1 (Purchase Price) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“As consideration for the sale, assignment, transfer, conveyance and delivery of
the Stock by the Sellers to the Purchaser, and subject to the adjustments
provided in Section 3.3, the Purchaser shall pay to the Sellers’ Representative
(as defined in Section 14.7) the aggregate purchase price of $5,135,324 (the
“Purchase Price”) plus the Consideration Shares (as defined in Section 3.4)
issued by Nevada Gold to Michael Trucano, individually. The Purchase Price shall
be paid as follows:”

 

3. Section 3.1(e) of the Agreement is hereby deleted in its entirety and
replaced with the words “[Intentionally Omitted];”

 

4. Section 3.1(f) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

(f) plus $60,324, to be evidenced by and paid by the Purchaser in accordance
with a promissory note issued by the Purchaser to the Sellers’ Representative in
the original principal amount of $60,324, without interest, in substantially the
form of the Second Promissory Note attached as Exhibit G hereto (the “Third
Promissory Note”), which Third Promissory Note shall be payable on the one-year
anniversary following the date of issuance and shall be secured by a first lien
and security interest on the assets of the Corporation, including a pledge of
the common stock acquired by Purchaser at Closing, pursuant to the Security
Agreement;



 

 

 

 

5. Section 3.4 (Nevada Gold Common Stock) of the Agreement is hereby deleted in
its entirety and replaced with the following:

 

“At Closing, Nevada Gold shall issue to Michael Trucano, individually, a
certificate representing 13,223 shares of Nevada Gold Common Stock having a
value per share equal to the Average Share Price of $1.89 (the “Consideration
Shares”). The certificate for the Consideration Shares to be issued to Michael
Trucano (and to any permitted transferee of Michael Trucano who is the
beneficial owner of the Consideration Shares) shall bear substantially the
following legend:

 

“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION THEREFROM.”

 

6. Section 3.5 (Repurchase Rights) of the Agreement is hereby deleted in its
entirety and replaced with the words “[Intentionally Omitted].”

 

7. EXHIBIT A of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“EXHIBIT A

Seller Name Class and Number of Shares of Stock Owned Stock Certificate No(s).  
    Michael Trucano 5 Shares of Common Stock No. 18 Michael Trucano 30 Shares of
Common Stock No. 25 Michael Trucano 147 Shares of Common Stock No. 28 Michael
Trucano 10 Shares of Common Stock No. 30 Michael Trucano 10 Shares of Common
Stock No. 40 Michael Trucano 4 Shares of Common Stock No. 60 Michael Trucano 4
Shares of Common Stock No. 66 Michael Trucano 9 Shares of Common Stock No. 100  
    Patricia Burns 90 Shares of Common Stock No. 50”

 

 

8. Except as amended hereby, the Agreement remains unmodified and in full force
and effect, and the same is hereby ratified and reaffirmed in its entirety.

 

9. This First Amendment may be executed in one or more counterparts.

 

[Signature page follows]



 

 

 

 

 

[Signature page to First Amendment to Stock Purchase Agreement]

 

IN WITNESS WHEREOF, the undersigned have executed and delivered or caused to be
executed and delivered by its duly authorized officers this First Amendment as
of the 27th day of January, 2012.

 

 

  SELLERS:             /s/ Michael Trucano     Michael Trucano             /s/
Anthony Burns     Patricia Burns, by Anthony Burns power of attorney            
      CORPORATION:             A.G. TRUCANO, SON &     GRANDSONS, INC.          
  By: /s/ Michael Trucano     Name: Michael Trucano     Title: President        
    NEVADA GOLD:             NEVADA GOLD & CASINOS, INC.           By: Robert B.
Sturges     Name: Robert B. Sturges     Title: Chief Executive Officer          
  PURCHASER:             NG SOUTH DAKOTA, LLC             By: /s/Robert B.
Sturges     Name: Robert B. Sturges     Title: Manager  

 

 

 

 

